Citation Nr: 1725654	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  08-27 295	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an extraschedular rating for bilateral hallux valgus. 

2.  Entitlement to an extraschedular rating for right thumb strain.  

3.  Entitlement to a rating in excess of 50 percent for bipolar disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to May 2003. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from November 2005 and December 2013 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2010, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014).  A transcript is associated with the claims file.

Following an August 2010 Board remand, an October 2011 Board decision denied the Veteran's claims for increased ratings for bilateral hearing loss, bilateral hallux valgus, and right thumb strain on a schedular basis.  The claims for increased ratings for bilateral hallux valgus and right thumb strain on an extraschedular basis and for TDIU were remanded by the Board in October 2011.  These claims were again remanded by the Board in March 2016, as was the claim for an increased rating for bipolar disorder for which an appeal to the Board was perfected by way of a timely substantive appeal received in August 2015.  

The record reflects a December 2016 request from the Veteran as to the status of a claim for service connection for peripheral neuropathy.  Any indicated action in this regard that has not been completed, bearing in mind a February 2016 rating decision and notification letter reflecting the denial of a claim for service connection for peripheral neuropathy currently of record, is to be conducted by the RO.  



FINDINGS OF FACT

1.  Bilateral hallux valgus and right thumb sprain residuals do not demonstrate an exceptional disability pattern that would render application of the regular rating criteria impractical and do not result in such related factors as marked interference with employment or frequent periods of hospitalization.  

2.  Bipolar disorder results in no more than occupational and social impairment with reduced reliability and productivity.

3.  The Veteran has a Master's degree of Public Health and has reported occupational experience as a dentist with the U.S. Public Health Service (USPHS), courier, and delivery driver for a florist; he reported that he became too disabled to work in December 2011.   

4.  Service connection is in effect for bipolar disorder, rated as 50 percent disabling; right thumb strain, tinnitus, hearing loss, and hallux valgus of the left and right foot, each rated as 10 percent disabling; and an umbilical hernia, rated noncompensable; the service connected disabilities combine to be 70 percent disabling. 

5.  The Veteran's service-connected disabilities do not prevent him from securing and following a substantially gainful occupation with consideration of all factors bearing on the issue, to include his employment history and educational and vocational attainment. 


CONCLUSIONS OF LAW

1.  The criteria for an extra-schedular rating for bilateral hallux valgus or right thumb strain are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2016).

2.  The criteria for a rating in excess of 50 percent rating for bipolar disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9432 (2016).

3.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 4.16 (2016).  



I. Notice and Duty to Assist/Standard of Review

VA has met all statutory and regulatory notice and duty to assist requirements. 
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

A.  Extraschedular Rating for Hallux Valgus and Right Thumb Sprain

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F3.d 1362   (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.

The Veteran's service connected bilateral hallux valgus is rated under 38 C.F.R. § 4.71a, DC 5280.  Under DC 5280, a 10 percent rating is warranted for bilateral hallux valgus for which an operation has been performed with resection of the metatarsal head.  A 10 percent rating under DC 5280 is also warranted for severe hallux valgus, with disability equivalent to amputation of the great toe.   

The Veteran's service connected right thumb strain is rated under 38 C.F.R. § 4.71a, DC 5228.  The Veteran is right hand dominant, so the "major" ratings are applicable.  Under DC 5228, a noncompensable disability rating is warranted for limitation of motion of the major thumb with a gap of less than 1 inch between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent disability rating is warranted under DC 5228 for limitation of motion of the major thumb with a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A maximum 20 percent rating under DC 5228 is warranted for limitation of motion of the major thumb with a gap of more than two inches between the thumb pad and the ringers, with the thumb attempting to oppose the fingers. 

As noted in the Introduction, the matters of entitlement to extraschedular ratings for bilateral hallux valgus and right thumb strain were remanded by the Board in October 2011, with this remand directing that the AOJ submit these matters for consideration by the Director of Compensation and Pension Service (Director) or the Under Secretary of Benefits.  A decision addressing these matters was completed by the Director in June 2015, who set forth as follows: 

The [V]eteran, during a January 2011 VA examination, reported pain on the balls of his feet when walking and also complained of numb toes.  The [V]eteran reported using an over-the-counter insole.  Examination of the bilateral feet revealed hallux valgus of both great toes, each with a bunion and callus formation.  Sensation appeared normal but varied from moment to moment. The [V]eteran was diagnosed with bilateral hallux valgus deformities with superimposed mild degenerative joint disease.  The examiner opined that the neurological complaints of his feet and legs are not caused by or a result of his hallux valgus.  The examiner, in a June 2011 addendum, also opined that the Veteran's mild degenerative joint disease of the talonavicular joint is not due to the bilateral hallux valgus.  The examiner explained that hallux valgus is caused by bunions that push the toe to the side and it is not caused by or related to the talonavicular joint, which is the ankle joint that is not connected to the toe.

The [V]eteran also underwent a VA examination in January 2011 addressing the right thumb disability.  The [V]eteran stated he is not able to grip his medical instruments correctly and has been performing administrative duties for the prior 23 years because he has not been able to function as a dentist.  He reported that the thumb does not flex and therefore he cannot grip or properly oppose the thumb.  There were no noted neurological impairments other than a feeling of paresthesia on the outside of the thumb.  The examiner found full range of motion when the examiner moved the thumb passively in all directions.  However, a diagnosis of right thumb strain with limitation of range of motion was given.  The examiner opined that the [V]eteran's complaints of neurological impairments of the thumb are less likely than not due to or a result of his service-connected right thumb as the physical examination did not show neurological impairment other than a mild objective sensation of paresthesia on the side of his thumb.

The [V]eteran underwent the most recent examinations addressing the right thumb and bilateral hallux valgus in May 2014.  During the thumb/fingers examination, the Veteran complained of pain at the base of the right thumb with extreme flexion.  The [V]eteran stated that he was unable to work as a dentist due to the right thumb pain.  He also complained of pain with opposition of the right thumb.  The examiner found pain on motion of the right thumb; however, no inability in opposition of the thumb or other impeded motion was found.  The examiner did indicate that the Veteran had excess fatigability, incoordination, and pain on movement of the right thumb.  The examiner opined that the Veteran was unable to work as a dentist because of pain and decreased skilled movements of the right thumb.  However, the examiner concluded that the right thumb disability would not preclude employment or occupational duties with respect to sedentary activities.

During the foot examination, the [V]eteran complained of foot pain at the base of both great toes, worse on the right than the left.  He stated that he uses warm foot soaks for relief at least once a week.  The [V]eteran reported that severe pain associated with the condition develops when walking more than 50 yards.  The examiner assessed the symptoms as being severe, with functional equivalent to amputation of both great toes. The examiner found pain with weight bearing, deformity, and interference with sitting that contributes to functional loss.  Also, pain, weakness, fatigability, and incoordination were present, which the examiner stated significantly limited functional ability during flare-ups or when used repeatedly over time.  The examiner concluded that based on the [V]eteran's statements, walking was limited to 50 yards at a time, standing to 15 minutes at a time, and a cane is used to alleviate pressure.  It was noted that the [V]eteran indicated that he regularly uses a cane.  The examiner opined that the [V]eteran would not be able do his job as a dentist due to prolonged standing that would aggravate his foot pain . . . 

The evidentiary record fails to show an exceptional disability pattern in the bilateral hallux or right thumb strain that would render application of the regular rating criteria as impractical.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Although the record is indisputable that both the bilateral hallux valgus and right thumb strain disabilities are manifested by pain that cause functional loss, to include precluding his ability to satisfactorily function in his dentist occupation, the symptomatology is considered under the regular rating criteria contained in Diagnostic Codes 5228 and 5280.  The pain of the affected joints, notably in the absence of any significant loss of motion, is appropriately rated with the 10 percent evaluations assigned for the disabilities under Diagnostic Codes 5228 and 5280.

Accordingly, entitlement to extra-schedular evaluations for service-connected bilateral hallux valgus and right thumb strain are denied.

A collective extra-schedular evaluation may be assigned if there is an exceptional or unusual disability picture based upon the combined effects of multiple conditions that would not exist if not for the interaction or multiple service-connected disabilities.  See Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).

Review of the record finds no basis for awarding a collective extra-schedular evaluation for the combined effects of the service-connected right thumb strain and bilateral hallux valgus.  There is no evidence that interaction of the disabilities demonstrates an unusual or exceptional disability picture to warrant assignment of a collective extra-schedular evaluation.

The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct a de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  The Court reaffirmed that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and elaborated that the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 457 (2015).  

After a careful review of all evidence of record, the Board agrees with the Director and finds that the symptomatology-namely pain and numbness in the toes and pain and limitation of motion/grasping ability of the right thumb-and occupational impairment caused by the Veteran's bilateral hallux valgus and right thumb are specifically contemplated by the criteria codified at DCs 5228 and 5280, and the Veteran is not entitled to an extraschedular rating for the service connected bilateral hallux valgus and right thumb sprain, to include with consideration of the combined effects of these disabilities.  

Likewise, there is no showing that the symptoms at issue result in marked interference with employment or frequent periods of hospitalization outside the norm of similarly-situated Veterans.  In making this determination, the undersigned has considered the competent and credible testimony from the Veteran as to the pain and functional limitations resulting from the service-connected foot and right thumb disabilities, and acknowledges that he is unable to work as a dentist because of pain and decreased skilled movements due to his right thumb disability.  However, the May 2014 VA examiner noted that the right thumb disability would not preclude sedentary activities.

In conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the claims for extraschedular ratings for bilateral hallux valgus and right thumb strain.  As such, that doctrine is not applicable with respect to these claims, and these claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.
   
B.  Bipolar Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). ; 

The General Rating Formula for Mental Disorders provide for a 10 percent for psychiatric disorders if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

A rating of 30 percent is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  38 C.F.R. § 4.130.   

The symptoms recited in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

Summarizing the pertinent facts with the above criteria in mind, the Veteran was diagnosed with bipolar disorder during service, and service connection for bipolar disorder was granted by a November 2005 rating decision.  A 30 percent rating was assigned under DC 9432.  The 30 percent rating was continued until a June 2014 rating decision increased the rating to 50 percent effective from the date of receipt of the claim for increase.  

The 50 percent rating was based on findings from an April 2014 VA psychiatric examination, wherein the examiner selected "[o]ccupational and social impairment with reduced reliability and productivity" as the level of occupational impairment resulting from the service connected bipolar disorder, which corresponds with a 50 percent rating under the General Rating Formula for Mental Disorders.  This examination reflected a history of the Veteran working from 1975 to 2003 with the USPHS and as a flower delivery driver from 2009 to 2011.  The Veteran indicated that he did not seek additional employment after the florist he worked for went out of business.  He reported that the medications prescribed for his bipolar disorder, Lithium, Seroquel, Buspar, and Paxil, had provided no benefit recently.  Psychiatric symptoms were said to include a depressed mood, anxiety, panic attacks occurring more than once a week, and disturbances of motivation and mood.  The Veteran denied suicidal and homicidal ideation and there was no evidence of psychosis. 

With respect to the impact of the Veteran's bipolar disorder upon employment, an April 2014 opinion by a VA psychologist was as follows:  

The [V]eteran's [psychiatric disorders] would not preclude employment in physical or sedentary tasks. These mental health conditions may cause reduced reliability or low productivity if not stabilized on medications.  The Veteran was able to maintain his employment from 1975-2003 with the US Public Health Service despite his long history of Bipolar I Disorder. More recently, he worked at a florist until that business closed.  He is not interested in seeking further employment per the [VA exam] on April 3, 2014. Disinterest in working is not proof of unemployability. In the past he has been able to work despite his mental condition. 

A the most recent VA psychiatric examination conducted in July 2016, the examiner again selected "[o]ccupational and social impairment with reduced reliability and productivity" as the level of occupational impairment resulting from the service connected bipolar disorder, which corresponds with a 50 percent rating under the General Rating Formula for Mental Disorders.  The Veteran reported no significant psychosocial changes since the 2014 examination and it was noted that he remained married to his spouse of 45 years.  The Veteran denied having any hobbies or special interests.  He stated that in the past that he had been active with his homeowners association and with volunteer activities, but that he was no longer engaged with these activities.  The Veteran indicated he spent most of his time sleeping and watching television.  It was noted that the Veteran had been retired from a position as a dental officer with the USPHS since 2003, and the post retirement history of working for a florist was repeated.  

The mental status examination in July 2016 was significant for depressed affect and mood, though the Veteran's affect was observed to brighten somewhat during the course of the interview.  The Veteran reported sleeping 12-14 hours a day and described his appetite as "non-existent."  He denied current suicidal ideation and impulses.  The Veteran reported that for the past four years, he has experienced 2-3 panic attacks a week.  Psychiatric symptoms were said to include a depressed mood, anxiety, panic attacks occurring more than once a week, disturbances of motivation and mood, and an inability to establish and maintain effective relationships.  The examiner concluded with the remarks that included as follows: 

Based on this examination and a review of the records, it is determined that the Veteran continues to meet criteria for Bipolar I Disorder.  With regards to the impact of this diagnosis on functioning, the Veteran has a long history of successful occupational functioning until his retirement from the Public Health Service. Beyond that, he reports to have successfully delivered flowers for a florist until that business closed in 2011.  It would, therefore, appear as if his occupational functioning has not been negatively impacted by the diagnosis.  There does, however, appear to be a decline in social functioning, with few satisfying interpersonal interactions, and no engagement in pleasurable activities.  

Applying the pertinent legal criteria to the facts summarized above, while recognizing that the applicable rating provisions serve as examples of the type and degree of the symptoms or effects that would justify a particular rating as explained in Mauerhan, the Board finds that the weight of the evidence is otherwise against a conclusion that bipolar disorder results in more than "occupational and social impairment with reduced reliability and productivity" so as to warrant a rating in excess of 50 percent.  Support for this conclusion is found in the assessments at both VA examinations set forth above that specifically evaluated the psychiatric impairment as that reflective of a 50 percent, rather than a 70 percent, rating under the General Rating Formula for Mental Disorders.  Also relevant to this determination is the discussion by mental health professionals outlined above as to the Veteran's long history of being able to work despite his psychiatric disability, and the fact that such impairment is not currently preventing the Veteran from working to the extent that the Veteran has not chosen to continue employment following the closing of the florist he used to work for.  

In determining that the criteria for rating in excess of 50 percent for bipolar disorder are not met, the Board again emphasizes that it has considered the applicable rating criteria not as an exhaustive list of symptoms, but rather, as examples of the type and degree of the symptoms or effects that would justify a particular rating. The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant increased compensation for the psychiatric disability in question.  See supra, Mauerhan.

The undersigned also finds that additional compensation based on a staged rating or ratings for the Veteran's bipolar disorder is not warranted, as the Veteran's symptomatology associated with these manifestations has otherwise remained stable throughout the appeal.

The Board has considered carefully the Veteran's contentions, and notes that lay testimony is competent to describe observable symptoms. The history and symptom reports have been considered-to include as described at the June 2010 hearing before the undersigned and presented in the clinical evidence discussed above, and have been contemplated by the disability rating to which the Veteran has been found to be entitled.  Moreover, the competent psychiatric evidence offering detailed specific findings is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the lay testimony with regard to the matters the Veteran is competent to address, the Board relies upon the competent clinical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected disability at issue.

In sum, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 50 percent for bipolar disorder; therefore, entitlement to a rating in excess of 50 percent for bipolar disorder must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. at 49.

C. TDIU

TDIU may be assigned when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356   (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  
See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to her service-connected disabilities but the functional impairment caused solely by service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013). 

Service connection is in effect for bipolar disorder, rated as 50 percent disabling; right thumb strain, tinnitus, hearing loss, and hallux valgus of the left and right foot, each rated as 10 percent disabling; and an umbilical hernia, rated noncompensable.  The service connected disabilities combine to be 70 percent disabling; as such, the minimum scheduler criteria for TDIU under 38 C.F.R. § 4.16(a) are met.  

In a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) received in June 2014, the Veteran reported that has a Master's degree of Public Health and has reported occupational experience as a dentist with the USPH, courier, and delivery driver for a florist.  He reported on this application that he became too disabled to work in December 2011.   

In addition to the assessments as to the impact of the Veteran's service connected disabilities as described above, and pursuant to a request in Board March 2016 remand, a Social and Industrial Survey as to this matter was completed in September 2016.  In pertinent part, this Survey set forth as follows: 

The [V]eteran is currently retired from working for 28 years in the Public Health Service as a Dental Officer. The [V]eteran was able to work for 28 years as a Dentist.  He worked briefly in retirement as florist delivery person until 2011.  The [V]eteran states he presently is not interested in working.  The [V]eteran's residual decreased limitation of movement of the right thumb would not affect his employability.  The [V]eteran's bilateral hallux valgus would have no effect on the Veteran's employability.  The Veteran's umbilical hernia would not affect the Veteran's employability. 

As set forth above, the Veteran had a long work history with the USPHS and he was able to work following retirement from this position as a delivery driver for a florist.  He has indicated to VA examiners that he stopped working after the florist he worked for went out of business as a matter of choice, rather than due to service connected disability. While there is evidence that the Veteran would no longer be able to work as a dentist due to service connected right thumb disability, the May 2014 examiner found that unrelated sedentary employment was not precluded by the service connected thumb disability.  Moreover, a VA psychologist in April 2014 found that the Veteran's psychiatric disability would not preclude employment, the July 2016 psychiatric examiner found that such disability had not impaired occupational functioning, and the September 2016 Social and Industrial Survey solicited for the purposes of determining the impact of the Veteran's service connected disabilities upon employment found no impact upon employment due to these disabilities.  

To the extent that the Veteran might have difficulty finding employment, the sole fact that a claimant may have difficulty obtaining employment is not sufficient for a grant of TDIU.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  As such, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.   In this case, the weight of the evidence is simply against the conclusion that the Veteran's service connected disabilities have rendered him incapable of obtaining or maintaining substantially gainful employment.   

In short, the Board finds that the preponderance of the evidence is against the claim for TDIU; therefore, entitlement to TDIU must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. at 49.



ORDER

An extraschedular rating for bilateral hallux valgus is denied. 

An extraschedular rating for right thumb strain is denied. 

A rating in excess of 50 percent for bipolar disorder is denied. 

TDIU is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


